IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RB ALDEN CORP.,                              :   No. 10 MAP 2020
                                             :
                    Appellee                 :   Appeal from the Order of
                                             :   Commonwealth Court dated January
                                             :   30, 2020 at No. 73 FR 2011 granting
             v.                              :   the waiver of briefing and argument
                                             :   on exceptions and entering
                                             :   judgment of the November 21, 2019
COMMONWEALTH OF PENNSYLVANIA,                :   order that Reversed the Decision of
                                             :   the PA Board of Finance & Revenue
                    Appellant                :   at No. 1000719 dated December 17,
                                             :   2010 and Remanding.
                                             :


RB ALDEN CORP.,                              :   No. 13 MAP 2020
                                             :
                    Cross Appellant          :   Appeal from the Order of
                                             :   Commonwealth Court dated January
                                             :   30, 2020 at No. 73 FR 2011 granting
             v.                              :   the waiver of briefing and argument
                                             :   on exceptions and entering
                                             :   judgment of the November 21, 2019
COMMONWEALTH OF PENNSYLVANIA,                :   order that Reversed the Decision of
                                             :   the PA Board of Finance & Revenue
                    Appellee                 :   at No. 1000719 dated December 17,
                                             :   2010 and Remanding.
                                             :



                                      ORDER


PER CURIAM                                          DECIDED: February 23, 2022
      AND NOW, this 23rd day of February, 2022, the order of the Commonwealth Court

is VACATED, and the case is REMANDED to the Commonwealth Court for further

proceedings consistent with this Court’s decision in General Motors v. Commonwealth,

265 A.3d 353 (Pa. 2021). The Commonwealth Court is further DIRECTED, upon remand,
to consider RB Alden Corp.’s previously filed exceptions that were dismissed as moot, if

necessary. See RB Alden Corp. v. Commonwealth, 169 A.3d 727, 732-33 (Pa. Cmwlth.

2017).

         Justice Brobson did not participate in the consideration or decision of this matter.




                                               2